Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 18, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed September 18, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00674-CV
____________
 
IN RE LEROY EUGENE JOHNSON,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
August 14, 2007, relator Leroy Eugene Johnson, an inmate in the Texas
Department of Corrections, Institutional Division, filed a mandamus petition in
this court seeking a writ ordering respondent, the Honorable Charles Hearn,
presiding judge of the 339th District Court, Harris County, to rule on a motion
for DNA testing and for appointment of counsel.[1]   





Relator
has failed to establish that he is entitled to the mandamus relief requested. 
Accordingly, we deny relator=s petition for writ of mandamus.    
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed September
18, 2007.
Panel consists of Chief Justice Hedges, Justices
Anderson and Seymore.




[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2004).